Name: 2010/476/EU: Commission Decision of 30Ã August 2010 amending Decision 2006/593/EC fixing an indicative allocation by Member State of the commitment appropriations for the Regional competitiveness and employment objective for the period 2007-2013 as regards the Czech Republic and Slovakia (notified under document C(2010) 5818)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  EU finance;  economic policy;  budget
 Date Published: 2010-09-02

 2.9.2010 EN Official Journal of the European Union L 232/11 COMMISSION DECISION of 30 August 2010 amending Decision 2006/593/EC fixing an indicative allocation by Member State of the commitment appropriations for the Regional competitiveness and employment objective for the period 2007-2013 as regards the Czech Republic and Slovakia (notified under document C(2010) 5818) (2010/476/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions for the European Regional Development Fund, the European Social Fund and the Cohesion Fund and repealing Regulation (EC) No 1260/1999 (1), and in particular Article 18(2) thereof, Whereas: (1) By Decision 2006/593/EC (2), the Commission fixed an indicative allocation by Member State of the commitment appropriations for the Regional competitiveness and employment objective for the period 2007 to 2013. (2) In accordance with paragraph 10 of Annex II to Regulation (EC) No 1083/2006, in 2010 it has been established that the cumulated GDP for the years 2007 to 2009 in the Czech Republic, in Poland and in Slovakia has each diverged by more than ± 5 % from the cumulated GDP estimated in accordance with paragraph 9 of Annex II to Regulation (EC) No 1083/2006, including as a consequence of exchange rate changes. The amounts allocated for the period 2011 to 2013 to the Czech Republic and Slovakia should therefore be adjusted accordingly. (3) In accordance with points 16 and 17 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (3) on 16 April 2010 the Commission adopted the Communication on the technical adjustment of the financial framework for 2011 in line with movements in GNI, including the adjustment of amounts allocated from funds supporting cohesion to the Member States concerned by divergence between estimated and actual GDP for the period 2007-2009 (4), by which it informed that a positive adjustment is necessary for the Czech Republic of EUR 237 045 801 and for Slovakia of EUR 137 711 534, to be shared in equal amounts in 2011, 2012 and 2013. (4) In order to establish the amounts allocated to the Member States concerned, it is necessary to take into account the pro-rata allocation between the Convergence and Regional competitiveness and employment objectives in the current programming period 2007-2013 for each of the Member States concerned and the need to make the most efficient use of the allocation of the funds to projects currently being implemented. Therefore, this Decision should allocate only the part of the overall positive adjustments concerning the Regional competitiveness and employment objective. (5) Decision 2006/593/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2006/593/EC is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 August 2010. For the Commission Johannes HAHN Member of the Commission (1) OJ L 210, 31.7.2006, p. 25. (2) OJ L 243, 6.9.2006, p. 32. (3) OJ C 139, 14.6.2006, p. 1. (4) COM(2010) 160 final. ANNEX ANNEX I Indicative allocation by Member State of the commitment appropriations for the regions eligible for funding from the Structural Funds under the Regional competitiveness and employment objective for the period from 1 January 2007 to 31 December 2013 (EUR) TABLE 1  Amount of appropriations (2004 prices) Member State Regions eligible under the Regional competitiveness and employment objective Additional funding referred to in Annex II to Regulation (EC) No 1083/2006 under point: 10 16 20 23 25 26 28 29 Belgique/BelgiÃ « 1 264 522 294 Ã eskÃ ¡ republika 172 351 284 4 633 651 199 500 000 Danmark 452 135 320 Deutschland 8 273 934 718 74 812 500 EspaÃ ±a 2 925 887 307 199 500 000 France 9 000 763 163 99 750 000 Ã ire/Ireland 260 155 399 Italia 4 539 667 937 209 475 000 Luxembourg 44 796 164 Nederland 1 472 879 499 Ã sterreich 761 883 269 149 625 000 Portugal 435 196 895 Slovensko 398 057 758 7 006 030 Suomi/Finland 778 631 938 153 552 511 Sverige 1 077 567 589 215 598 656 149 624 993 United Kingdom 5 335 717 800 Total 37 194 148 334 11 639 681 199 500 000 369 151 167 149 624 993 224 437 500 199 500 000 209 475 000 99 750 000 (EUR) Member State TABLE 2  Yearly breakdown of appropriations (2004 prices) 2007 2008 2009 2010 2011 2012 2013 Belgique/BelgiÃ « 180 646 042 180 646 042 180 646 042 180 646 042 180 646 042 180 646 042 180 646 042 Ã eskÃ ¡ republika 53 121 612 53 121 612 53 121 612 53 121 612 54 696 847 54 665 961 54 635 679 Danmark 64 590 760 64 590 760 64 590 760 64 590 760 64 590 760 64 590 760 64 590 760 Deutschland 1 192 678 174 1 192 678 174 1 192 678 174 1 192 678 174 1 192 678 174 1 192 678 174 1 192 678 174 EspaÃ ±a 446 483 901 446 483 901 446 483 901 446 483 901 446 483 901 446 483 901 446 483 901 France 1 300 073 309 1 300 073 309 1 300 073 309 1 300 073 309 1 300 073 309 1 300 073 309 1 300 073 309 Ã ire/Ireland 37 165 057 37 165 057 37 165 057 37 165 057 37 165 057 37 165 057 37 165 057 Italia 678 448 991 678 448 991 678 448 991 678 448 991 678 448 991 678 448 991 678 448 991 Luxembourg 6 399 452 6 399 452 6 399 452 6 399 452 6 399 452 6 399 452 6 399 452 Nederland 210 411 357 210 411 357 210 411 357 210 411 357 210 411 357 210 411 357 210 411 357 Ã sterreich 130 215 467 130 215 467 130 215 467 130 215 467 130 215 467 130 215 467 130 215 467 Portugal 62 170 985 62 170 985 62 170 985 62 170 985 62 170 985 62 170 985 62 170 985 Slovensko 59 287 258 57 274 995 54 915 823 51 153 834 55 518 251 58 543 272 68 370 355 Suomi/Finland 133 169 207 133 169 207 133 169 207 133 169 207 133 169 207 133 169 207 133 169 207 Sverige 206 113 034 206 113 034 206 113 034 206 113 034 206 113 034 206 113 034 206 113 034 United Kingdom 762 245 400 762 245 400 762 245 400 762 245 400 762 245 400 762 245 400 762 245 400 Total 5 523 220 006 5 521 207 743 5 518 848 571 5 515 086 582 5 521 026 234 5 524 020 369 5 533 817 170